Citation Nr: 1828704	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  12-05 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to May 1997.
This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office(RO) in Atlanta, Georgia. 

The Veteran testified before the Board at an August 2015 Travel Board hearing, a transcript of which is of record.

This matter was most recently before the Board in September 2016 when the claim for entitlement to service connection for a right shoulder condition was denied.
The Veteran timely appealed the Board's denial to the United States Court of Appeals for Veterans Claim (Court). In November 2017, the Court issued an order granting a Joint Motion for Partial Remand (JMR), which vacated the Board's September 2016 decision. The Court since has returned this claim to the Board for necessary further development, and the Board, in turn, is remanding it to the Agency of Original Jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The November 2017 JMR found that the Board failed to satisfy its duty to assist the appellant in the development of his claim by providing an inadequate medical examination or opinion regarding the issue of entitlement to service connection for a right shoulder condition. Specifically, it was noted that the Board denied the claim, in part, based on its reliance of a January 2016 VA opinion, which was inadequate as it did not address the evidence of continuity of symptomatology since service. The opinion also failed to address the Veteran's degenerative joint disease (DJD) of the glenohumeral joint but, instead, focused on his impingement syndrome. Therefore, an additional examination is necessary that adequately addresses whether the Veteran's in-service shoulder injury is related to his current shoulder conditions (impingement syndrome and DJD of the glenohumeral joint), and the rationale for that opinion should discuss the Veteran's reports of continuity of symptomatology since service.   

Furthermore, the November 2017 JMR found that the Board failed to ensure that VA made reasonable effort to obtain all private treatment records. Specifically, it was noted that a June 2010 private physician indicated that an additional private treatment record from the Veteran's March 4, 2010 initial consultation had not been obtained. Thus, on remand, prior to scheduling another VA examination, the RO should attempt to obtain all treatment records from the private physician that provided the June 2010 opinion.    

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to the claim. Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained, including records from the Veteran's March 4, 2010 private initial consultation. All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.

2. After receiving all additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of his right shoulder conditions, including impingement syndrome and DJD of the glenohumeral joint. The Veteran's claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination. All pertinent symptoms and findings must be reported in detail. 

Following review of the evidence of record, the clinical examination results, and the Veteran's statements (including the Veteran's statements regarding continuity of symptomatology since service), the examiner must address the following:

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current right shoulder conditions, including impingement syndrome and DJD of the glenohumeral joint, are related to his service including his in-service shoulder injury?

The examiner is asked to explain in detail the underlying reasoning for his or her opinion, preferably citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate. If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible. In other words, merely saying he or she cannot respond will not suffice.

3. After completing the above and any other development deemed necessary by the AOJ, readjudicate the claim remaining on appeal. If the issue remains denied, send the Veteran a supplemental statement of the case (SSOC), and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




